Citation Nr: 1631405	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  04-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a disability manifested by muscle spasms.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran had active service from November 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claims of entitlement to service connection for migraine headaches and service connection for a disability manifested by muscle spasms.  He perfected a timely appeal to that decision.  

On June 14, 2007, the Veteran testified at a hearing before a Veterans Law Judge, at the RO.  A transcript of this hearing has been associated with the file.  Although the Veteran has been notified that the Veterans Law Judge who conducted his Travel Board hearing is no longer employed at the Board, he indicated that he did not desire another hearing in correspondence dated in July 2012.  

In September 2007, the Board remanded the case to the RO for evidentiary development.  Following the requested development, supplemental statements of the case (SSOCs) were issued in July 2008 and April 2011.  

By a November 2011 decision, the Board denied the issues of entitlement to service connection for migraine headaches and a disability manifested by muscle spasms The Veteran appealed the Board's decision to the U S Court of Appeals for Veterans Claims (Court).  Based on a May 2012 Joint Motion for Remand (Joint Motion), the Court remanded the appeal in May 2012 for additional development and consideration.  

In October 2012, the Board remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board finds that further development is required in order to comply with these duties.  

The issues currently on appeal were perfected in an April 2004 VA Form 9, Appeal to Board of Veterans' Appeals.  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105(e) (West 2014).  Both of the Veteran's claims were last evaluated in an SSOC issued on September 16, 2015.  Subsequently, a VA hospital summary was associated with the record, and the RO has not yet considered this additional evidence.  Therefore, a remand is required for the AOJ to consider the new VA-generated evidence and issuance of a Supplemental Statement of the Case (SSOC).  

Moreover, the Board finds that a VA examination is warranted, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c) (4).  This is further appropriate in light of the heightened duty to assist arising from the unavailability of some of the Veteran's service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has not been afforded a VA examination in connection with the instant claims.  

The Veteran contends that he developed migraines and muscle spasms as a result of his military service.  At his personal hearing in June 2007, the Veteran testified that his migraines started around late 1973.  The Veteran indicated that they gave him different medications, but the headaches have never gone away, they have simply reduced in intensity.  The Veteran reported that he also started experiencing muscle spasms while on active duty; in fact, he noted that he was placed on profile as a result of the spasms.  The Veteran related that his muscle spasms were so severe that he couldn't even make formations; he stated that, when he came into work, he would go straight over to the aid station rather than out in the field.  The Veteran maintained that he continued to experience muscle spasms.  The Veteran is competent to testify that he has experienced continuous symptoms of headaches and muscle spasms since that time.  See Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Only a portion of the Veteran's service treatment records (STRs) are available for review.  In a memorandum, dated July 30, 2009, it was determined that the Veteran's service records were unavailable for review.  It was reported that all procedures to obtain the service records for the Veteran had been followed. Evidence of written and telephonic efforts to obtain the records was in the file; and, all efforts to obtain the needed military info action have been exhausted further attempts are futile.  As such, it was determined that, based on those facts, the records is not available.  Further, a request to the Defense Personnel Records Imaging System (DPRIS was made for any STRs on July 7, 2010, and a negative reply was received.  

The Board has carefully considered the heightened duty to assist in cases where service records are unavailable due to no fault on the part of the Veteran.  In light of the heightened duty, and with consideration of the Court's holding in McLendon, the Board finds that a VA examination is warranted to secure a medical opinion to assist the Veteran with the development of the evidence in this case.  The Veteran has competently testified that he experienced headaches and muscle spasms during military service, and he has continued to experience those headaches and muscle spasms since then.  

The available service treatment records (STRs) indicate that the Veteran was seen in May 1980 for complaints of pain in the left hip, back, right shoulder and knee.  He was struck by a truck on the job.  

Post service treatment records, VA as well as private treatment reports, dated from July 1979 through December 2014, show that the Veteran has received ongoing clinical evaluation and treatment for headaches, diagnosed as migraine headaches.  He has also received treatment for cramping in the joints, and has been diagnosed with polyarthritis.  The records show that the Veteran was seen for a comprehensive examination and follow up evaluation on September 27, 2011; at that time, it was noted that he had a history of muscle spasms and joint pain as well as migraines.  An emergency department note, dated January 20, 2015, reported a history of rheumatoid arthritis and migraine headaches.  A primary care physician note, dated in March 2015, indicates that the Veteran had had chronic headaches for the past couple of months with elevated blood pressure.  It was also noted that he had been seen in Augusta for rheumatology due to arthritis.  The assessment was chronic headaches of new onset.  The Veteran was seen in Neurology in May 2015 for evaluation of his headaches.  He noted that he has had headaches since 1973 when he was on active duty; he stated that there are no times in which he is free of headaches.  It was further noted that the Veteran had rheumatoid arthritis.  The impression was chronic daily headaches which appear to be migrainous in nature.  

Received in September 2015 was a VA hospital summary, dated in February 1984, indicating that the Veteran was admitted to the hospital with complaints of constant headache in the left fronto-temporal area, with intermittent dizziness with blurring vision, general weakness, loss of weight, polyuria, and muscle cramps in different muscle groups of his body.  He reported developing all those problems in January 1984.  It was noted that that the Veteran had a history of multiple head injuries.  The discharge diagnosis was post-traumatic syndrome.  

The Veteran has not been afforded examinations in regard to his claims for service connection for migraine headaches and a disability manifested by muscle spasms.  VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may (italics added for emphasis) be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2015).  

Here, the record reflects that the Veteran has been diagnosed with migraine headaches and a disability manifested by muscle spasms during the appellate period and he has provided multiple lay statements attesting to continuity of symptomatology of a chronic headache disorder and muscle spasms existing from his discharge from active duty service.  Thus, there is evidence of a current disability and an indication that the Veteran's disabilities may be associated with service, but no nexus opinion linking the Veteran's disabilities with his military service.  The record lacks an examination whereby a VA examiner has provided a nexus opinion regarding whether the Veteran's migraine headaches and muscle spasms are linked to his military service.  Accordingly, a remand is required for an examination.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for migraine headaches and muscle spasms.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After all available records and/or responses from each contacted entity are associated with the file, the AOJ should arrange for the Veteran to undergo VA neurological examination to determine the nature and etiology of the Veteran's claimed migraine headaches.  The entire file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner opine whether the Veteran's migraine headaches are at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's military service.  The examiner should include in the examination report the rationale for any opinion expressed.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

3.  The Veteran should also be scheduled for a VA examination for muscle spasms of the joints.  The entire file should be made available to the examiner for review. Any medically indicated special tests should be accomplished.  The examiner should clearly report whether the Veteran has a current disability manifested by muscle spasms, which is separate and distinct from any already service-connected disability.  If so, then the examiner should furnish a formal medical diagnosis of such disability.  The examiner should then offer opinions as to whether it is at least as likely as not (a 50% or higher degree of probability) that the current disability manifested by muscle spasms is causally related to service.  All opinions and conclusions expressed must be supported by a complete rationale in the report.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims of service connection for migraine headaches and muscle spasms.  If any one of these benefits remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



